Citation Nr: 0019423	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  96-27 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
amputation of the left middle and little fingers with 
ununited fracture and ankylosis of phalanges of the left ring 
finger with neuroma of the middle finger, and damage to the 
digital nerves of the second through fourth fingers (minor).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

The current appeal arose from an October 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), and an increased evaluation for amputation of the 
left middle and little fingers with ankylosis of the left 
ring finger.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1996, a transcript of which has been 
associated with the claims file.

In April 1999 the RO granted entitlement to service 
connection for PTSD with assignment of a 10 percent 
evaluation effective June 28, 1995, the date of the veteran's 
reopened claim; an increased evaluation of 30 percent for 
amputation of the left middle and little fingers with 
ununited fracture and ankylosis of phalanges of the left ring 
finger with neuroma of the middle finger, and damage to the 
digital nerves of the second through fourth fingers effective 
June 28, 1995; and for service connection for fracture, 
undisplaced, left zygoma with assignment of a noncompensable 
evaluation.

In April 2000 the representative at the RO, in his statement 
on behalf of the veteran, indicated that the issues on appeal 
were not only the service-connected disability of the left 
hand, but PTSD and undisplaced fracture of the left zygoma.  
The Board construes the representative's statement as a 
notice of disagreement with the April 1999 RO determination 
addressing PTSD and the undisplaced fracture of the left 
zygoma.  All three issues are further addressed below.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim for an evaluation in 
excess of 30 percent for his left hand disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his left hand disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has rated the veteran's left hand disability as 30 
percent disabling under diagnostic codes 8712-5218 of the VA 
Schedule for Rating Disabilities.  Diagnostic code 5218 
addresses unfavorable ankylosis of fingers of one hand and 
diagnostic code 8712 addresses incomplete paralysis of all 
radicular groups of a hand due to neuralgia.  In other words, 
the diagnostic codes are essentially predicated only on range 
of motion or restriction thereof.


The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Therefore, consideration 
of an increased evaluation based on functional loss due to 
pain or due to flare-ups with limitation of motion is proper.

The March 1998 VA examinations of record do not address 
functional loss due to pain or due to flare-ups with 
limitation of motion.  The Court has also held that where the 
evidence does not adequately evaluate the current state of 
the condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 492 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  

The Board is of the opinion that contemporaneous 
comprehensive orthopedic and neurological examinations of the 
veteran addressing functional loss due to pain or due to 
flare-ups with limitation of motion would materially assist 
in the adjudication of his claim for increased compensation 
benefits.

As the Board noted earlier, the representative filed a notice 
of disagreement with the RO's April 1999 rating decision 
granting service connection for PTSD and residuals of an 
undisplaced fracture of the left zygoma.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to the adjudication, the claimant is entitled 
to a statement of the case.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
will not decide the issue prepared and certified for 
appellate review pending a remand of the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of his left hand disability.  

After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should issue a statement of 
the case addressing the grants of service 
connection for PTSD with assignment of a 
10 percent evaluation and undisplaced 
fracture of the left zygoma with 
assignment of a noncompensable 
evaluation.  The RO should advise the 
veteran of the need to timely file a 
substantive appeal if he desires 
appellate review.

3.  The RO should arrange for VA special 
orthopedic and neurologic examinations by 
an orthopedic surgeon and neurologist or 
other appropriate specialists for the 
purpose of ascertaining the true nature 
and extent of severity of his amputation 
of the left middle and little fingers 
with ununited fracture and ankylosis of 
phalanges of the left ring finger with 
neuroma of the middle finger, and damage 
to the digital nerves of the second 
through fourth fingers.  



The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand must be 
made available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations, and 
each examiner must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated studies must be 
conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected amputation of the left middle 
and little fingers with ununited fracture 
and ankylosis of phalanges of the left 
ring finger with neuroma of the middle 
finger, and damage to the digital nerves 
of the second through fourth fingers in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
each examiner provide explicit responses 
to the following questions:

(a) Does the service-connected left 
hand disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiners 
must so indicate.


(b) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected left hand disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected disability.

(c) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected left hand 
disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 
caused by the service-connected 
disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiners should so 
indicate.

The examiners must be requested to 
express an opinion as to the impact of 
the service-connected left hand 
disability on the veteran's ability to 
work.  Any opinions expressed by the 
examiners must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 30 percent for 
amputation of the left middle and little 
fingers with ununited fracture and 
ankylosis of phalanges of the left ring 
finger with neuroma of the middle finger, 
and damage to the digital nerves of the 
second through fourth fingers.  The RO 
should also document its consideration of 
the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




